Title: From George Washington to the Board of War, 8 April 1779
From: Washington, George
To: Board of War



Gentlemen
Head Quarters Middle Brook 8th April 1779.

The Board of General Officers to whom were referred the dispute of Rank between Majors Mentges, Murray and Nicholls having made the inclosed Report, I must request the Board to give them the information (thro’ me) which they call for respecting the appointment of Major Nicholls to the rank of Lieut. Colonel.
In mine of the 26 March I desired to be informed of the number of Hunting shirts upon hand and where they are deposited. I shall be glad of an answer on that head, as it is time to have them collected to the quarters where they will be wanted—Be pleased to inform me also whether you have heard from Gov. Johnson on the subject of sending a guard of Militia to releive Colo. Rawlings at Fort Frederick. I have the honor &.
